 
EXHIBIT 10.69
 
INTERCREDITOR AGREEMENT


This Intercreditor Agreement dated as of March 26, 2008 (this "Agreement") is
hereby made by and between GE Commercial Distribution Finance
Corporation ("Lender"), with a place of business located at 330 Cumberland
Blvd., Suite 300, Atlanta, GA 30339 and IBM Credit LLC ("IBM Credit") with a
place of business located at 4111 Northside Parkway, Atlanta, GA 30327 and
pertains to certain assets of En Pointe Technologies Sales, Inc ("Customer").


RECITALS


WHEREAS, IBM Credit and Lender (each a "Party" and collectively, the "Parties")
have each filed or intend to file a financing statement or statements under the
applicable Uniform Commercial Code ("UCC") giving notice of a security interest
in all or some of the assets of Customer.


WHEREAS, Customer has requested and arranged for separate financing from IBM
Credit and from Lender, each being secured by certain assets of Customer.


WHEREAS, IBM Credit and Lender desire to agree to the relative priority of their
respective security interests in and to certain of Customer's assets, whether
now owned or hereafter acquired, which are identified in Attachment A hereto as
"IBM Credit Collateral" and "Lender Collateral" respectively, and each party is
willing to subordinate its security interest in accordance with this Agreement.
Attachment A is incorporated herein and may only be revised or amended upon
written agreement between the parties hereto. Only one Attachment A, the one
reflecting the most recent date, shall be in force at any time, with respect to
Customer.


NOW, THEREFORE, in consideration of the foregoing and mutual covenants contained
herein, the parties hereby agree as follows:


1.           Definition. "Senior Collateral" shall mean (i) with respect to IBM
Credit, the IBM Credit Collateral and (ii) with respect to Lender, the Lender
Collateral.


2.           This Agreement shall amend and restate in its entirety all prior
agreements between the parties hereto relating to their relative priorities and
security interests in Customer's assets.


3.           Each Party hereby expressly subordinates to the other Party all of
its right, title and interest which it may presently have or which it may
hereafter acquire from Customer in and to the other Party's Senior Collateral,
wherever located, whether now owned by Customer or hereafter acquired or
existing.


4.           This Agreement shall constitute a continuing agreement of
subordination, and the parties may without notice to the other Party provide
financing to or on behalf of Customer on the basis of this Agreement.


5.           The respective priorities of IBM Credit and Lender in the assets of
Customer which are not covered by this Agreement shall be determined in
accordance with the provisions of the applicable UCC or other applicable law.


6.           The subordinations and priorities specified herein are applicable
regardless of the time, manner, or order of attachment or perfection of security
interests, or the time or order of filing of any financing statements, or the
giving or failure to give notice of the acquisition or expected acquisition of
any purchase money security interest or any other security interest; provided,
however, if for any reason, a security interest of a Party to which a security
interest of the other Party is hereby subordinated is not perfected or is
avoidable, then the subordinations and relative priority agreements provided
herein shall not be effective as to the particular collateral which is the
subject of the unperfected or avoidable security interest.
 
                        Page 1 of  2                                          


--------------------------------------------------------------------------------


7.           Each Party agrees to refrain from taking any action against the
other Party's Senior Collateral to recover the Customers obligations unless it
shall have obtained such other Party's prior written consent or the Customer
shall have repaid in full all of the obligations owed to such other Party and
the financing arrangements between the Customer and such other Party shall have
been terminated.


8.           This Agreement may be terminated by either Party upon written
notice at least sixty (60) days prior to the effective date of the requested
termination. No termination shall impair the rights or priorities, or other
interests created or acquired hereunder by either Party with respect to any of
either Party's Senior Collateral for any credit extended or committed prior to
the effective date of termination.


9.           This Agreement may not be amended except by written agreement
between IBM Credit and Lender, and shall be governed by and construed according
to the laws of the State of New York.


10.           This Agreement shall be binding upon, and shall inure to the
benefit of, each of the parties hereto and their respective successors and
assigns.


11.           This Agreement is solely for the benefit of IBM Credit and Lender
and is not intended to, nor shall it be considered as benefiting any other
person, including without limitation the Customer.


12.           This Agreement may be executed in one or more counterparts, each
of which when so executed and delivered (whether by facsimile or otherwise)
shall be an original but all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the duly authorized representatives of Lender and IBM Credit
have executed this Intercreditor Agreement as of the date first written above.




IBM Credit LLC
GE Commercial Distribution Finance Corporation
 
By:  /s/ Robert Gasiorowski
 
By: /s/ David J. Lynch
 
Print Name:  Robert Gasiorowski
 
Print Name: David J. Lynch
 
Title: Regional Credit Officer
 
Title:  Vice President Operations


 
 
Page 2 of  2      
 
 

--------------------------------------------------------------------------------


ATTACHMENT A TO INTERCREDITOR AGREEMENT




This Attachment A dated as of March 26, 2008 is to that certain Intercreditor
Agreement dated February 26, 2008 by and between GE Commercial Distribution
Finance Corporation ("Lender") and IBM Credit LLC, ("IBM Credit") pertaining to
certain assets of En Pointe Technologies Sales, Inc., ("Customer").




This Attachment A supplements that certain Intercreditor Agreement referred to
above, and supersedes any other Attachment A, dated or undated, to such
Intercreditor Agreement.


PART 1.  IBM Credit Collateral


A.           All of the following assets of Customer, whether now owned or
hereafter acquired:


 
(a)
all inventory and equipment manufactured or sold by or bearing the trademarks or
trade names of the companies listed in subpart B below; and all parts,
accessories, accessions, exchanges, substitutions, replacements, reclaimed
units, returns and repossessions thereof, and all additions and attachments
thereto, and all documents of title arising therefrom and all cash and insurance
proceeds thereof; and



 
(b)
all price protection payments, credits, discounts, incentive payments, rebates,
and refunds which at any time are due to Customer with respect to or in
connection with any inventory and equipment described in (a) above; and





 
(c)
all of Customer’s current and future accounts, chattel paper, instruments,
documents, general intangibles, letter of credit rights and other supporting
obligations arising from or related to any sale or lease of any goods or
services by Customer to International Business Machines Corporation and/or IBM
Global Services and all proceeds thereof.





B.           Names of Companies


International Business Machines Corporation;
Lenovo (United States) Inc.;
International Business Machines Global Services
Page 1 of  2  



--------------------------------------------------------------------------------




ATTACHMENT A TO INTERCREDITOR AGREEMENT




Customer: En Pointe Technologies Sales, Inc.




PART 2. Lender Collateral




 
C.
All of the assets of Customer, whether now owned or hereafter acquired other
than the IBM Credit Collateral.



This Attachment may be executed in one or more counterparts, each of which when
so executed and delivered (whether by facsimile or otherwise) shall be an
original, but all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the duly authorized representatives of IBM Credit and Lender
have executed this Attachment A as of the date first written above.






IBM Credit LLC
GE Commercial Distribution Finance Corporation
 
By: /s/ Robert Gasiorowski
 
By: /s/ David J. Lynch
 
Print Name: Robert Gasiorowski
 
Print Name: David J. Lynch
 
Title: Regional Credit Officer
 
Title:  Vice President Operations




Page 2 of  2  
 